Citation Nr: 1619082	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-07 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity from May 1, 2009, and in excess of 40 percent from October 20, 2015.  

2.  Entitlement to an increased disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity from May 1 2009, and in excess of 40 percent from October 20, 2015.  

3.  Entitlement to an initial rating in excess of 70 percent for residuals of an optic nerve stroke.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.  

These matters come before the Board of Veterans' Appeals (Board) from April 2007 and August 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The April 2007 RO decision granted service connection for peripheral neuropathy of the right and left lower extremities, with 10 percent disability ratings assigned effective March 29, 2006, and visual loss, with a noncompensable disability rating assigned effective March 29, 2006.  

The August 2009 RO decision granted service connection for residuals of an optic nerve stroke with a 70 percent disability rating assigned effective August 31, 2007.  A subsequent April 2011 RO decision granted an earlier effective date of March 29, 2006, for the grant of service connection for optic nerve stroke (previously rated as visual loss).  Additionally, an April 2011 supplemental statement of the case (SSOC) awarded an increased 20 percent disability rating for peripheral neuropathy of the right and left lower extremities effective May 1, 2009.  The January 2013 Board decision denied the Veteran's claims of entitlement to initial disability ratings in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities, and a subsequent November 2015 RO decision granted an increased 40 percent disability rating for peripheral neuropathy of the bilateral lower extremities, effective October 20, 2015.  As such, the Veteran's claims of entitlement to increased disability ratings in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities from May 1, 2009 and in excess of 40 percent from October 20, 2015, and entitlement to an initial rating in excess of 70 percent for residuals of an optic nerve stroke remain before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran's April 2008 VA Form 9 substantive appeal requested a hearing before the Board; however, the Veteran failed to report for the scheduled Board hearing in February 2012.  Therefore, the Veteran's hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

These matters were previously remanded by the Board in January 2013 and August 2015.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

When the Veteran initiated his current appeal, he was represented by The American Legion (AL).  However, this representation was revoked in February 2012, when the Veteran submitted a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," designating Disabled American Veterans (DAV) as his representative.  See 38 C.F.R. § 14.631(f) (2015).  As such, while AL has continued to submitted argument on behalf of the Veteran as recently as January 2016, the Board recognizes DAV as the Veteran's current representative, and DAV's March 2015 Appellant Brief in support of the Veteran's appeal has been considered herein.  

The issue of entitlement to service connection for bilateral upper extremity diabetic neuropathy has been raised by the record, including the March 2016 Appellant's Post Remand Brief and the October 2015 VA examination, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  From May 1, 2009, the Veteran's peripheral neuropathy of the bilateral lower extremities has been manifested by no worse than mild to moderate incomplete paralysis of the sciatic nerve.  

2.  From October 20, 2015, the Veteran's peripheral neuropathy of the bilateral lower extremities has been manifested by no worse than moderately severe incomplete paralysis of the sciatic and femoral nerves, resulting in overlapping symptomatology without marked muscular atrophy.  

3.  For the entire period on appeal, the Veteran's residuals of an optic nerve stroke has been manifested by objective findings of bilateral concentric contraction of visual fields with remaining fields of no worse than 6 to 15 degrees, without compensable impairment of central visual acuity.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity from May 1, 2009, and in excess of 40 percent from October 20, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.26, 4.124a, DC 8520 (2015).  

2.  The criteria for an increased disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity from May 1, 2009, and in excess of 40 percent from October 20, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.26, 4.124a, DC 8520 (2015).  

3.  The criteria for an initial rating in excess of 70 percent for residuals of an optic nerve stroke have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.79, DC 6080 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's claims on appeal each arise from his disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's claims on appeal.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, private treatment records, and lay statements, and all such records have been associated with the claims file.  

The Veteran was afforded relevant VA examinations in May 2009 and July 2009.  Additionally, following the January 2013 and April 2015 Board remands, the Veteran was afforded additional relevant VA examinations in April 2013 and, most recently, in October 2015.  The Board finds that the VA examinations and opinions of record are adequate to decide the Veteran's claims on appeal, as they were based on thorough examinations wherein the examiners obtained and considered the Veteran's prior medical history, and most importantly, described the Veteran's disabilities in sufficient detail to allow application of the proper rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, given the above development, the Board finds there has been substantial compliance with the Board's prior remand directives, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Herein, the Board has considered the Veteran's claims of entitlement to increased disability ratings in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities from May 1, 2009 and in excess of 40 percent from October 20, 2015, and entitlement to an initial rating in excess of 70 percent for residuals of an optic nerve stroke from March 29, 2006.  


II.A.  Increased Ratings - Peripheral Neuropathy, Bilateral Lower Extremities  

The Veteran's peripheral neuropathy of the bilateral lower extremities is rated as 20 percent disabling from May 1, 2009, and as 40 percent disabling from October 20, 2015, under Diagnostic Code (DC) 8520, concerning paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8520 (2015).  

Pursuant to DC 8520, a 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  A 40 percent disability rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  Id.  A 60 percent disability rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  Id.  Finally, a maximum schedular 80 percent disability rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" as used therein indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, such ratings are combined with application of the bilateral factor.  Id.  

When a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  38 C.F.R. § 4.26 (2015).  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  


II.A.1.  From May 1, 2009  

On May 1, 2009, the Veteran was afforded a VA diabetic peripheral neuropathy examination.  He reported numbness and tingling in his bilateral lower extremities for a very long time and increasingly worse in the last ten years, but denied urinary symptoms or erectile dysfunction.  Upon physical examination of his extremities, there was no pedal edema, good peripheral pulses, and bilateral lower extremity sensation was grossly intact to fine touch with monofilament.  Muscle strength and reflexes were intact in the lower extremities.  The examiner concluded, based upon EMG/nerve conduction velocity studies, that the Veteran's bilateral peripheral neuropathy of the lower extremities was mild to moderate.  

VA treatment records from December 2009 document the Veteran's report of significant paresthesias and dysesthesia to both feet.  A neurologic evaluation revealed intact sensation to both feet as measured by monofilament.  

The Veteran was afforded an additional VA examination regarding his bilateral peripheral neuropathy of the lower extremities in April 2013.  The examiner identified the following symptoms attributable to diabetic peripheral neuropathy: mild constant pain in the bilateral lower extremities, moderate intermittent pain in the bilateral lower extremities, moderate paresthesias/dysesthesias in the bilateral lower extremities, and moderate numbness in the bilateral lower extremities.  Upon physical examination, muscle strength was intact, without atrophy.  Light touch/monofilament sensation was normal bilaterally, although vibration sensation was decreased bilaterally.  The examiner identified the severity of the Veteran's diabetic peripheral neuropathy as mild incomplete paralysis of the bilateral sciatic nerve and concluded that there was no resulting functional impact upon the Veteran's ability to work.  

After considering the evidence as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to increased disability ratings in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities from May 1, 2009.  

To warrant an increased 40 percent disability rating for his peripheral neuropathy of the bilateral lower extremities under DC 8520, the Veteran must exhibit moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  However, there is no probative evidence during the rating period that the Veteran's condition has resulted in the required severity in order to warrant an increased disability rating.  As noted above, the May 2009 VA examiner identified the severity of the Veteran's peripheral neuropathy of the bilateral lower extremities as mild to moderate.  Additionally, the April 2013 VA examination concluded that the Veteran's diabetic peripheral neuropathy resulted in mild incomplete paralysis of the bilateral sciatic nerve with no resulting functional impact upon the Veteran's ability to work.  While the Veteran's statements regarding his observable symptoms are probative evidence which has been considered by the Board, see Layno v. Brown, 6 Vet. App. 465 (1994), the Board affords the most probative weight to the objective findings resulting from physical examinations as documented within medical records as discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign increased disability ratings in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities from May 1, 2009.  As the preponderance of the evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.2.  From October 20, 2015  

The Veteran was most recently afforded a VA diabetic peripheral neuropathy examination in October 2015.  At that time, the VA examiner documented his relevant symptoms as severe constant pain in the bilateral lower extremities and severe paresthesias/dysesthesias in the bilateral lower extremities.  Upon physical examination, muscles strength in the knee was diminished bilaterally (no movement against resistance) and it was less than normal in the ankle bilaterally, but there was no muscle atrophy.  Reflexes were decreased bilaterally in the knee and absent bilaterally in the ankle.  Light touch/monofilament sensory testing revealed normal sensation in the knee bilaterally and decreased sensation in the ankles and feet/toes bilaterally.  There was also decreased position, vibration, and cold sensations bilaterally.  The examiner identified the severity of the Veteran's diabetic peripheral neuropathy as moderately severe incomplete paralysis of the bilateral sciatic nerve and moderate incomplete paralysis of the bilateral femoral nerve, although he noted that he was unable to separate out which symptoms were attributable to each specific nerve based on clinical examination without resorting to mere speculation.  Regarding functional impact upon the Veteran's ability to work, the examiner noted the Veteran's report that he was unable to tolerate prolonged walking or standing due to neuropathy symptoms in his feet.  

After considering the evidence as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to increased disability ratings in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities from May 1, 2009.  

To warrant an increased 60 percent disability rating for his peripheral neuropathy of the bilateral lower extremities under DC 8520, the Veteran must exhibit severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  38 C.F.R. § 4.124a, DC 8520.  However, there is no probative evidence during the rating period that the Veteran's condition has resulted in such severity in order to warrant an increased disability rating.  There does not appear to be marked muscular atrophy identified at any time during the rating period from October 20, 2015.  Moreover, as noted above, the October 2015 VA examiner identified the severity of the Veteran's diabetic peripheral neuropathy as moderately severe incomplete paralysis of the bilateral sciatic nerve and moderate incomplete paralysis of the bilateral femoral nerve.  As above, while the Veteran's statements regarding his observable symptoms are probative evidence which has been considered by the Board, see Layno, 6 Vet. App. 465, the Board affords the most probative weight to the objective findings resulting from a physical examination as documented within medical records and discussed above.  See Jandreau, 492 F.3d at 1376-77.  

The March 2016 Appellant's Post Remand Brief asserts that VA has failed to account for functional limitation resulting from the Veteran's bilateral lower extremity disability, and that his condition is consistent with a loss of use of the bilateral lower extremities based upon such functional impairment.  

Loss of use of a foot, for the purpose of special monthly compensation ,will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a suitable prosthetic appliance.  38 C.F.R. § 4.63 (2015).  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.  Id.  

Although the Board has properly considered the Veteran's reports of symptomatology and resulting functional impact upon his ability to stand or walk for prolonged periods, the Board finds that such functional impact does not equate to loss of use of his feet.  The Board has considered the probative objective findings of the October 2015 VA examiner which identified the symptomatology and resulting severity of the Veteran's condition based upon the applicable rating criteria.  Notably, the examiner did not identify that the Veteran's remaining function of his lower extremities was so impaired that it equated with such function as would be obtained if the Veteran's bilateral lower extremities were amputated and required the use of a prosthetic device.  

Additionally, to the extent that the Veteran argues that separate compensable disability ratings are warranted for diabetic neuropathy involving both the sciatic and femoral nerves, the Board finds it highly probative that while the October 2015 examiner identified moderately severe incomplete paralysis of both the bilateral sciatic nerve and bilateral femoral nerve, he specifically stated that he was unable to separate out which symptoms were attributable to each specific nerve based on clinical examination without resorting to mere speculation.  As such, the assignment of separate compensable disability ratings based upon the resulting impairment of the sciatic and femoral nerves would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  

As above, the Veteran's lay statements regarding his observable symptoms are probative evidence which has been considered by the Board, see Layno, 6 Vet. App. 465, the Board affords the most probative weight to the objective findings resulting from a physical examination as documented within medical records and discussed above.  See Jandreau, 492 F.3d at 1376-77.  Additionally, the Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, supra.  However, the Board has found no section that provides a basis upon which to assign increased disability ratings in excess of 40 percent for peripheral neuropathy of the bilateral lower extremities from October 20, 2015.  As the preponderance of the evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  



II.B.  Initial Rating - Residuals, optic nerve stroke  

The Veteran's residuals of an optic nerve stroke are currently rated as 70 percent disabling from March 29, 2006, under DC 6080, regarding visual field impairment.  38 C.F.R. § 4.79, DC 6080 (2015).  

Pursuant to DC 6080, a 70 percent disability rating is warranted for bilateral concentric contraction of visual fields with remaining fields of 6 to 15 degrees.  Id.  A maximum schedular 100 percent disability rating is warranted for bilateral concentric contraction of visual fields with remaining fields of 5 degrees.  Id.  Alternatively, DC 6080 directs that each affected eye may alternatively be rated under the criteria for impairment of central visual acuity.  38 C.F.R. § 4.79, DCs 6061-66.  

38 C.F.R. § 4.76a (2015) explains how to compute the average concentric contraction of visual fields in order to assign a disability ratings under the applicable diagnostic code.  According to Table III, the normal visual field extent at the eight principal meridians, in degrees, is as follows: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55, for a total normal visual field extent of 500 degrees.  Id., Table III.  

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45-degree principal meridians.  Id.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields (as given in Table III).  Id.  The degrees lost are then added together to determine the total degrees lost, which is then subtracted from 500, or the normal visual field extent at the eight principal meridians.  Id.  The difference, or total remaining degrees of visual field, is then divided by eight in order to compute the average concentric contraction for disability rating purposes.  Id.  

During the pendency of the Veteran's appeal, VA revised the rating criteria for the evaluation of eye disorders, effective December 10, 2008.  See 73 Fed. Reg. 66,543 -66,554 (Nov. 10, 2008) (codified at 38 C.F.R. § 4.79); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  Previously, impairment of visual acuity and visual fields were rated by applying the criteria set forth at 38 C.F.R. § 4.84a.  38 C.F.R. § 4.84a (2008).  Diseases of the eye are now rated under a General Rating Formula based on impairment of visual acuity, visual fields, and muscle function.  38 C.F.R. § 4.79 (2015).  Notably, although the changes only apply to claims for benefits received by VA on or after December 10, 2008, which is subsequent to the Veteran's claim, the relevant rating criteria regarding evaluation of visual field impairment have remained the same under the current criteria of 38 C.F.R. § 4.79, although one change potentially favorable to the Veteran is that separate disability ratings for loss of visual acuity and visual field defects are now permissible under the amended criteria.  See 38 C.F.R. § 4.77(c) (2015).  As such, the Board has considered the Veteran's increased rating claim under both the former and revised criteria as applicable, although the revised criteria may not be applied at any point prior to the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2014).  

Turning to the relevant evidence of record from March 29, 2006, VA treatment records from November 2006 document that the Veteran reported that his peripheral vision was noticeably worse, especially on the left side.  Upon examination, his uncorrected visual acuity was 20/30 bilaterally and visual fields were impaired, with a large absolute nasal defect involving both the inferior and superior quadrants in the right eye and a large absolute inferior altitudinal defect respecting the midline in the left eye.  His condition was assessed as visual field loss consistent with non-arthritic anterior ischemic optic neuropathy.  

In January 2007, the Veteran was afforded a VA diabetes examination wherein the examiner noted normal visual acuity in the left eye and abnormal visual acuity in the right eye, with abnormal visual fields bilaterally which were decreased in the lower and lateral fields.  

March 2007 VA treatment records document the Veteran's report that his vision continued to get progressively blurry in the right eye greater than the left.  His uncorrected visual acuity was 20/30 bilaterally.  Visual field testing revealed a nasal defect with possible superior and inferior arcuate defects in the right eye, representing a possible progression from previous testing in November 2006, and a stable inferior altitudinal defect in the left eye visual field.  

In May 2007, the Veteran's visual acuity remained unchanged.  Visual field testing revealed a dense defect affecting the entire nasal field of the right eye, with a few scattered dense superior and inferior temporal defects, and an inferior altitudinal defect with a few scattered superior temporal defects in the left eye.  Visual field testing in February 2008 revealed no significant change in the right eye visual field, with a loss of the inferior half of the field and scotomas noted in the left eye.  

In August 2008, the Veteran reported that he was losing his side vision more in his left eye than his right.  His visual acuity was 20/20 bilaterally.  Visual field testing revealed progression bilaterally, with a loss of the nasal half of the visual field and scotomas in the superior temporal and inferior temporal field of the right eye, and a loss of the inferior half of the field and scotomas noted in the superior arcuate area of the left eye.  In October 2008, the Veteran again reported that his visual fields had worsened; however, visual field testing revealed no change since the last test.  

In March 2009, the Veteran's visual acuity was 20/25 bilaterally.  Visual field testing revealed possible progression on visual field defects, with noted superior nasal step and inferior altitudinal defect with progression of the inferior temporally in the right eye and an inferior altitudinal defect with possible inferior nasal progression in the left eye.  

VA treatment records from July 2009 document visual field testing with restricted lower quadrants bilaterally; however, visual fields were determined to be stable.  

The Veteran was afforded a VA eye examination in July 2009.  He reported a slight decline in vision and peripheral vision in the past five years.  Upon physical examination, the VA examiner noted corrected distance visual acuity of 20/20 in the right eye and 20/25 in the left eye.  There was a noted visual field defect with scotoma (not centrally located) bilaterally, and a Goldmann perimeter chart was completed by the examiner.  The examiner concluded that there was severe constriction of visual fields and advised the Veteran that his visual fields were not adequate to drive a school bus or possibly even a car.  

VA treatment records from February 2011 document possible progression of the Veteran's visual field defects, which remained constricted in all quadrants, including superior nasally in the right eye and inferior nasally in the left eye.  

The Veteran was afforded an additional VA examination in April 2013.  His visual acuity remained 20/40 or better bilaterally.  There was bilateral contraction of visual fields, including a loss of the inferior half of the visual fields and bilateral scotoma affecting at least one quarter of the visual fields.  The examiner included a Goldmann perimeter chart but also specifically stated that the Veteran had less than 20 degrees of visual field, which was decreased from prior VA examination in 2009.  The examiner further noted that the Veteran had legal (statutory) blindness in the state of Ohio based upon visual field loss (despite his good central visual acuity) which resulted in functional impairment.  Specifically, the examiner stated that the Veteran's visual fields were too constricted for legal driving and that he no longer worked for a school bus garage as a mechanic, during which time he occasionally drove children to and from school.  The Veteran reported that his visual constraints, in addition to some spinal issues, were the cause of his retirement from the position.  

Most recently, the Veteran was afforded a VA eye examination in October 2015.  His central visual acuity remained 20/40 or better bilaterally.  He continued to have a visual field defect resulting in a loss of the inferior half of the visual field in both eyes and scotoma affecting at least one quarter of the visual field in both eyes.  The examiner concluded that the Veteran had severe constriction of his visual fields, did not meet the legal vision standards to obtain a driver's license in the state of Ohio, and could no longer perform his previous job as a bus driver or any job that would require peripheral vision.  The examiner further stated that visual field testing done with a Goldmann chart equivalent III/4e showed that the Veteran had a visual field in each eye marginally greater than 20 degrees, which was slightly larger than the visual field shown upon VA examination in April 2013.  The examiner noted that the Veteran's visual field would not improve over time; thus, any small calculated improvements in visual fields over the previous examination were due to the subjective nature of visual field testing and not due to actual improvement or resolution of visual field deficits.  Finally, the examiner noted that the level of severity of the Veteran's service-connected residuals of an optic nerve stroke had not changed.  

Based upon the evidence of record, and as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial rating in excess of 70 percent for residuals of an optic nerve stroke for the entire period on appeal.  

To warrant an increased 100 percent disability rating for residuals of an optic nerve stroke, under either the prior or the current rating criteria, the evidence would have to show that the Veteran had bilateral concentric contraction of visual fields with remaining fields of 5 degrees.  38 C.F.R. § 4.84a, DC 6080 (2008); 38 C.F.R. § 4.79, DC 6080 (2015).  

As discussed above, VA treatment records from March 2006 document the Veteran's decreased visual fields in each eye.  Upon VA examination in July 2009, the Veteran was also found to have a visual field defect and a Goldmann perimeter chart was completed.  The Board has reviewed the July 2009 Goldmann perimeter chart and properly interpreted the results as discussed herein.  See 38 C.F.R. § 4.76a, Table III; Cf. Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (recognizing VA's ability to interpret basic audiological graphs).  Specifically, the July 2009 Goldmann perimeter chart showed the meridians of the left eye were at approximately 65, 80, 60, 45, 40, 40, 25, and 30, for a total of 385.  Therefore, the remaining field in the left eye was 115 and the average concentric contraction was approximately 14 (rounded to the nearest whole number).  Likewise, the July 2009 Goldmann perimeter chart showed the meridians of the right eye were at approximately 65, 75, 60, 45, 55, 52.5, 31, and 35, for a total of 418.5.  Therefore, the remaining field in the left eye was 81.5 and the average concentric contraction was approximately 10 (rounded to the nearest whole number).  Therefore, an increased 100 percent disability rating is not warranted based upon the visual field defects demonstrated upon VA examination in July 2009.  38 C.F.R. § 4.79, DC 6080.  

Additionally, VA examinations conducted in April 2013 and October 2015 likewise do not support the assignment of an increased 100 percent disability rating.  Id.  Specifically, the April 2013 VA examiner noted that the Veteran had less than 20 degrees of visual field, and the October 2015 VA examiner noted that his visual field in each eye was marginally greater than 20 degrees, and had not changed.  

The Board acknowledges that it is unable to interpret the contents of the April 2013 Goldmann perimeter charts, which do not appear to be plotted according to the eight principal meridians.  Additionally, a Goldmann perimeter chart was apparently not included with the October 2015 examination report.  Significantly, however, both the April 2013 and October 2015 VA examiners specifically identified and discussed the Veteran's degrees of visual field and this enables the Board, in the absence of the appropriate Goldmann perimeter charts, to apply the relevant rating criteria.  Notably, there is no reason to doubt the examiners' specified findings, as the Board may presume the regularity of VA compensation examinations, see Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); moreover, a remand to associate the Goldmann perimeter charts from these examinations would only serve to further delay adjudication of the Veteran's claims on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Additionally, the Veteran has not displayed the requisite impairment of central visual acuity to warrant a separate or increased disability rating under the relevant rating criteria at any time during the pendency of the appeal.  38 C.F.R. § 4.79, DCs 6061-66.  

The Board has properly considered the Veteran's lay statements regarding his observable symptoms, including diminished visual fields and peripheral vision.  See Layno, supra.  However, the Board affords the most probative value to the objective findings of the VA examiners as discussed above.  See Jandreau, supra.  The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, supra.  However, the weight of the probative evidence does not support the assignment of an initial rating in excess of 70 percent for residuals of an optic nerve stroke for any period on appeal.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.  Extraschedular/TDIU/SMC Consideration  

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular disability ratings assigned for the Veteran's peripheral neuropathy of the bilateral lower extremities and residuals of an optic nerve stroke are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disabilities as discussed in detail above.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular ratings assigned.  

Finally, the Veteran has previously been awarded a total disability rating based on individual unemployability (TDIU), effective August 1, 2012, and he has not specifically pursued an appeal with respect to the effective date assigned.  To the extent that the March 2016 Appellant's Post Remand Brief asserts entitlement to a TDIU rating prior to that date, the Board observes that while the July 2009 VA examiner advised the Veteran that his visual fields were not adequate to drive a school bus or possibly even a car, the evidence of record does not indicate that the Veteran's disabilities, including his residuals of an optic nerve stroke, completely prevented him from securing or following a substantially gainful occupation prior to August 1, 2012.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, to the extent that the March 2016 Appellant's Post Remand Brief asserts entitlement to special monthly compensation (SMC) based upon the Veteran's TDIU rating and/or residuals of an optic nerve stroke, the Board finds that SMC is not warranted, as the Veteran has not been shown to be permanently housebound (substantially confined to his home or immediate premises) due to service-connected disability for any period on appeal.  See 38 U.S.C.A. § 1114(s) (West 2014).  



ORDER

An increased disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity from May 1, 2009, and in excess of 40 percent from October 20, 2015, is denied.  

An increased disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity from May 1 2009, and in excess of 40 percent from October 20, 2015, is denied.  

An initial rating in excess of 70 percent for residuals of an optic nerve stroke is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


